         Case 1:16-cv-07926-JPO Document 113 Filed 06/12/19 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re Mylan N.V. Securities Litigation             Case No. 1:16-CV-07926 (JPO)




                       STIPULATION AND SCHEDULING ORDER

              WHEREAS, on March 20, 2017, Lead Plaintiffs Menorah Mivtachim Insurance

Ltd., Menorah Mivtachim Pensions and Gemel Ltd., Phoenix Insurance Company Ltd., Meitav

DS Provident Funds and Pension Ltd. and Dan Kleinerman (collectively, “Lead Plaintiffs”) filed

an Amended Class Action Complaint in the above-captioned action (the “Action”);

              WHEREAS, on May 30, 2017, defendants Mylan N.V., Mylan Inc., Heather

Bresch, Robert J. Coury, Paul B. Campbell, Kenneth S. Parks and John D. Sheehan filed a

motion to dismiss the Amended Class Action Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6);

              WHEREAS, on March 28, 2018, this Court issued an opinion (the “March 2018

Opinion”), granting in part and denying in part the May 30, 2017 motion to dismiss the Amended

Class Action Complaint;

              WHEREAS, on July 6, 2018, Lead Plaintiffs filed a Second Amended Class

Action Complaint, adding additional claims and defendant Rajiv Malik (together with Mylan

N.V., Mylan Inc., Heather Bresch, Robert J. Coury, Paul B. Campbell, Kenneth S. Parks and

John D. Sheehan, the “Defendants”);

              WHEREAS, on August 6, 2018, Mylan filed a partial motion to dismiss the

Second Amended Class Action Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6);
         Case 1:16-cv-07926-JPO Document 113 Filed 06/12/19 Page 2 of 9



               WHEREAS, on March 29, 2019, this Court issued an opinion (the “March 2019

Opinion”), granting and part and denying in part the August 6, 2018 partial motion to dismiss the

Second Amended Class Action Complaint;

               WHEREAS, on April 19, 2019, Defendants filed an Answer and Affirmative and

Other Defenses to Lead Plaintiffs’ Second Amended Class Action Complaint;

               WHEREAS, on May 10, 2019, the Court entered an order setting forth certain

deadlines in this Action;

               WHEREAS, also on May 10, 2019, the attorneys general of certain states filed a

complaint in the United States District Court for the District of Connecticut generally alleging

anticompetitive conduct on the part of Mylan and other generic drug companies with respect to

numerous generic drugs (see Connecticut v. Teva Pharma. USA, Inc., No. 3:19-cv-00710 (MPS)

(D. Conn.) (the “AG Complaint”));

               WHEREAS, Lead Plaintiffs have indicated that they intend to seek leave to

amend the Second Amended Class Action Complaint; and

               WHEREAS, Defendants contend that the Private Securities Litigation Reform Act

would stay discovery in this Action pending the Court’s decision on any motion to dismiss, but

nevertheless are willing to provide limited discovery as set forth below in the interest of avoiding

unnecessary delay and promoting efficiency for the Court and the parties:

               IT IS HEREBY STIPULATED AND AGREED, by and among the parties that, to

promote efficiency and judicial economy, the following Agreement and schedule should govern

discovery in this Action and supersede this Court’s May 10, 2019 Order.

   1. Provided that the Court enters a scheduling order consistent with this Agreement,

       Defendants consent pursuant to Fed. R. Civ. P. 15(a)(2) to Lead Plaintiffs’ amending the




                                                 2
     Case 1:16-cv-07926-JPO Document 113 Filed 06/12/19 Page 3 of 9



   Second Amended Class Action Complaint, provided that any amendments to the Second

   Amended Complaint are limited to adding new allegations that also have been alleged in

   the AG Complaint and any claims allegedly arising under the federal securities laws

   related thereto.

2. Time to file and/or respond to a Third Amended Class Action Complaint:

       a. Any Third Amended Class Action Complaint (the “Complaint”) shall be filed by

           no later than June 17, 2019.

       b. Defendants shall answer or otherwise respond to the Complaint by no later than

           July 31, 2019.

       c. In the event that one or more of the Defendants respond to the Complaint by filing

           a motion to dismiss in full or in part, Lead Plaintiffs’ papers in opposition thereto

           shall be filed on or before August 30, 2019, and Defendants’ reply papers in

           further support of any such motion shall be filed on or before September 18, 2019.

3. Fact discovery:

       a. All fact discovery in this action (including written discovery) shall be stayed until

           the later of April 1, 2020, or 14 days after the Court’s decision on any motion to

           dismiss the Complaint (the “Commencement Date”), except:

               i. Defendants shall provide to Lead Plaintiffs any document productions

                      made in connection with In re Generic Pharmaceuticals Pricing Antitrust

                      Litigation, No. 2:16-md-2724 (CMR) (E.D. Pa.) (the “Generics MDL”)

                      proceedings concerning the claims alleged in the Second Amended Class

                      Action Complaint that survived the Court’s March 29, 2019 Opinion (the

                      “Claims”) or the defenses asserted in Defendants’ Answer and Affirmative




                                              3
Case 1:16-cv-07926-JPO Document 113 Filed 06/12/19 Page 4 of 9



          and Other Defenses to Lead Plaintiffs’ Second Amended Class Action

          Complaint (the “Defenses”) related to the market for Doxy DR, within

          forty-five (45) business days from the date of the Court’s entry of a

          scheduling order consistent with this Agreement or within forty-five (45)

          business days after making such document productions in the Generics

          MDL;

       ii. Defendants shall provide to Lead Plaintiffs the document productions

          made in connection with the Generics MDL proceedings concerning the

          Claims or Defenses related to the generic drugs at issue in the Action

          (i.e., Albuterol Sulfate, Benazepril, Clomipramine, Divalproex and

          Propranolol), within forty-five (45) business days from the date of the

          Court’s entry of a scheduling order consistent with this Agreement or

          within forty-five (45) business days after making such document

          productions in the Generics MDL;

      iii. Defendants shall provide to Lead Plaintiffs any document productions

          made in response to the November 2014 subpoena from the United States

          Department of Justice regarding Mylan’s classification of EpiPen

          concerning the Claims or Defenses related to EpiPen classification, forty-

          five (45) business days from the date of the Court’s entry of a scheduling

          order consistent with this Agreement; and

      iv. Defendants shall provide to Lead Plaintiffs the document productions

          made in connection with In re EpiPen ERISA Litigation, No. 0:17-cv-

          01844 (D. Minn.) (PAM) (HB) proceedings concerning the Claims or




                                    4
Case 1:16-cv-07926-JPO Document 113 Filed 06/12/19 Page 5 of 9



            Defenses related to Mylan’s alleged anticompetitive conduct regarding

            EpiPen, forty-five (45) business days from the date of the Court’s entry of

            a scheduling order consistent with this Agreement.

 b. The parties agree that Defendants need not produce documents until the parties

    have stipulated to a protective order governing the treatment of confidential

    information in the Action. The parties agree to work expeditiously and in good

    faith to reach agreement on the terms of such a protective order as soon as

    practicable.

 c. The parties agree that no party shall be required to serve initial disclosures

    pursuant to Fed. R. Civ. P. 26(a)(1) until 14 days from the Commencement Date,

    but Defendants agree to produce for inspection and copying any insurance

    agreement under which an insurance business may be liable to satisfy any or part

    of a possible judgment in this Action or to indemnify or reimburse for payments

    made to satisfy the judgment, consistent with Defendants’ obligation under Fed.

    R. Civ. P. 26(a)(1)(A)(iv), within ten (10) business days from the date of the

    Court’s entry of a scheduling order consistent with this Agreement.

 d. All fact discovery shall be completed by the later of August 31, 2020, or 150 days

    from the Commencement Date.

 e. Initial requests for the production of documents shall be served by June 24, 2019.

 f. Document discovery shall be conducted pursuant to Fed. R. Civ. P. 34 and the

    Local Rules of this Court, including with regard to electronic documents.

 g. Interrogatories shall be served by the later of May 30, 2020, or 60 days from the

    Commencement Date.




                                       5
     Case 1:16-cv-07926-JPO Document 113 Filed 06/12/19 Page 6 of 9



       h. Requests to admit shall be served by the later of August 1, 2020, or 120 days from

           the Commencement Date.

       i. Document production shall be substantially completed by the later of July 1,

           2020, or 90 days from the Commencement Date.

       j. Depositions of fact witnesses shall be completed by the later of August 31, 2020,

           or 150 days from the Commencement Date.

4. Class certification:

       a. Briefing

               i. Lead Plaintiffs’ motion for class certification shall be filed by August 30,

                   2019.

               ii. Defendants’ opposition to Lead Plaintiffs’ motion for class certification

                   shall be filed by November 15, 2019.

              iii. Lead Plaintiffs’ reply in support of class certification shall be filed by

                   December 16, 2019.

       b. Discovery

               i. All document production by Defendants related to class certification shall

                   be completed within 30 days after Lead Plaintiffs serve discovery requests

                   related to class certification.

               ii. All document production by Lead Plaintiffs related to class certification

                   shall be completed within 30 days after Defendants serve discovery

                   requests related to class certification.

              iii. Lead Plaintiffs shall make themselves available for depositions on

                   mutually agreeable dates at least 18 days before the deadline for




                                               6
    Case 1:16-cv-07926-JPO Document 113 Filed 06/12/19 Page 7 of 9



                 Defendants’ opposition to class certification. The parties will endeavor to

                 schedule Lead Plaintiffs’ depositions during the weeks beginning

                 September 9, 2019, September 16, 2019 and September 23, 2019.

             iv. Lead Plaintiffs shall serve the report of any expert offered in support of

                 class certification concurrently with the filing of their motion for class

                 certification. Defendants may depose and seek discovery from any such

                 expert at any time prior to the deadline for Defendants’ opposition to class

                 certification. Any such expert shall be made available for deposition on a

                 mutually agreeable date at least 14 days before the deadline for

                 Defendants’ opposition to class certification.

             v. Defendants shall serve the report of any expert offered in opposition to

                 class certification concurrently with the filing of their opposition to class

                 certification. Lead Plaintiffs may depose and seek discovery from any

                 such expert at any time prior to the deadline for Lead Plaintiffs’ reply in

                 support of class certification. Any such expert shall be made available for

                 deposition on a mutually agreeable date at least 14 days before the

                 deadline for Lead Plaintiffs’ reply in support of class certification.

5. Expert discovery:

      a. All expert discovery, including expert depositions, shall be completed no later

          than 90 days from the close of fact discovery.

      b. Initial expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be made by the

          parties with respect to issues on which they bear the burden of proof no later than

          30 days from the close of fact discovery.




                                            7
     Case 1:16-cv-07926-JPO Document 113 Filed 06/12/19 Page 8 of 9



       c. Rebuttal expert disclosures shall be made no later than 60 days from the close of

           fact discovery.

6. No party shall be obligated to produce any documents in this Action other than pursuant

   to a mutually agreed-upon or Court-ordered protective and confidentiality order entered

   in this Action.

7. Nothing herein waives or is intended to waive any objections to the production of any

   documents that any party may have on any grounds available under applicable law,

   including without limitation the attorney-client privilege, the work product doctrine and

   any other privileges or immunities from disclosure. Inadvertent production of or failure

   to designate any information as confidential shall not be deemed a waiver of Defendants’

   claim of confidentiality as to such information, and Defendants may thereafter designate

   such information as confidential. Inadvertent production of any document produced by

   Defendants that Defendants later claim should have been withheld on grounds of a

   privilege, including the work product doctrine, will not be deemed to waive any privilege

   or work product protection. Defendants may request the return of any documents that

   they inadvertently produced by identifying the inadvertently-produced privileged

   document and stating the basis for withholding such document from production.

8. Nothing herein waives or is intended to waive any objections to the competency,

   relevance, materiality or admissibility as evidence of any information provided.

9. This order may be modified by the agreement of the parties or by the Court for good

   cause shown.




                                            8
      Case 1:16-cv-07926-JPO Document 113 Filed 06/12/19 Page 9 of 9




STIPULATED AND AGREED TO BY:

Dated: June 11,2019


POMERANTZ LLP                                  CRAVATH, SWAINE & MOORE LLP


by
     Jer ^      deberman
     Austin P. Van                                Kevin J. Orsini
     600 Third Avenue, 20“’ Floor                 Rory A. Leraris
     New York, New York 10016                     Worldwide Plaza
     Tel: (212)661-1100                           825 Eighth Avenue
     jalieberman@pomlaw.com                       New York, NY 10019
     avan@pomlaw.com                              Tel: (212)474-1000
                                                  dmarriott@cravath. com
     Steven J. Toll                               korsini@cravath.com
     Daniel S. Sommers                            rleraris@cravath.com
     COHEN MILSTEIN SELLERS
     & TOLL PLLC                                  Counsel for Defendants
     1100 New York Avenue, N.W.
     West Tower, Suite 500
     Washington, DC 2005-3964
     Tel: (202)408-4600
     stoll@cohenmilstein.com
     dsommers@cohenmilstein.com

     Laura H. Posner
     COHEN MILSTEIN SELLERS
     & TOLL PLLC
     88 Pine Street, 14th Floor
     New York, NY 10005
     Tel.: (212) 838-7797
     lposner@cohenmilstein.com

     Co-Lead Counsel for Lead Plaintiffs

       SO ORDERED.

Dated: June 12, 2019
       New York, New York



                                                     J. PAUL OETKEN
                                                 United States District Judge


                                           9
